Title: From Louisa Catherine Johnson Adams to John Adams, 10 April 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 10 April 1819
				
				I have been so unwell the whole of this week my dear John, it has not been in my power to answer your Letter as soon as I wished—I observe all you say, and only answer that when you read Books worthy of remarks I will write you as fully as I do Charles who almost always gives me a subject—The Children of the Abbey, is a pretty thing, excessively romantic, but not calculated by any means to give you a true insight into the world, but on the contrary to fill your mind with false and illusive pictures, which will unfit you for society; and if you do not take care plunge you in visionary dreams impossible to realize in common life—It has been a subject of some uneasiness to me for some time the encreasing taste for novel reading which both you and Charles are indulging, but at his age it is not of so much importance—You on the contrary are just entering into that period of existence when the passions usurp a sway which reason with all her might finds it difficult to controul and it is on this account that I would wish you to avoid a food so calculated to affect the imagination and fill your mind with chimera’s which tend to weaken your intellect excite a morbid sensibility and destroy the natural and innocent enjoyments within your grasp—I would recommend you to turn your attention to the lives, and memoirs, of many of our most celebrated authors, and characters, and I am sure you will find more pleasure in them, and derive more instruction, than from the class of reading which now appears to occupy your attention—Far be it from me to force your attention, I only recommend the trial, and I am almost sure you will confess that my opinion is correct—I believe you have never read Johnson’s lives of the Poets—This is a work which would interest you and the life of Savage is as interesting as any novel: As you have a taste for Poetry, it would perhaps improve your style, and expand your mind, to read some of the works of these great writers; and it is impossible to read them with attention, without participating in the enthusiastic glow of genius which illumine every line of Milton, of much of Pope, of Dryden, of Cowper, of Collin, of Gray, and in short of beauties which are discoverable even in the most inferior: not to say any thing of Shakespeare, whose works like an unquenchable everlasting Spring pour forth new beauties on every perusal—I am very sorry to hear that your Grandfather is so much indisposed—I have however had a letter from him in which he does not mention his indisposition so that I hope you are alarmed without a cause—I shall certainly come on as soon as I can but I do not know when that will be—As to the money I am glad it is put into the saving Bank and hope you will let it lay and accumulate until I can do something moreGod Bless you and believe me ever your affectionate Mother
				
					L. C. Adams.
				
				
					Mr. Clark is very bad—
				
			